Citation Nr: 0319646	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active service from December 1952 to December 
1978.  The veteran died in April 1993.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) that 
denied the claim of service connection for the cause of the 
veteran's death.  

In June 1999 the Board remanded this matter for additional 
evidentiary development.  The RO undertook and completed 
action in accordance with that remand, to the extent 
possible, and returned the case to the Board for further 
appellate consideration.

By May 2000 decision, the Board denied service connection for 
the cause of the veteran's death.  Specifically, the Board 
found that the appellant's claim was not well grounded.  

The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the appellant's attorney and VA's Acting Deputy General 
Counsel filed a Joint Motion for Remand and to Stay 
Proceedings.  By Order dated that month, the Court granted 
that motion.  

In April 2002, the Board initiated further evidence 
development.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  In April 2002, the Board initiated 
further evidentiary development that has now been completed 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  However, following completion of development but 
before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  In that decision, the Court of 
Appeals invalidated 38 C.F.R. 19.9(a)(2) insofar as it 
allowed the Board to obtain evidence and decide an appeal 
considering that evidence when it was not considered by the 
Agency of Original Jurisdiction (AOJ) and when no waiver of 
AOJ consideration was obtained.  See 38 C.F.R. § 20.1304 
(2002).  Because of this Court action, the Board has no 
jurisdiction to adjudicate this appeal prior to consideration 
of the new evidence by the RO.  A remand is required in order 
to accomplish RO consideration.   

Thus, the case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Veterans 
Claims Assistance Act (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

2.  The RO must review the claims folder, 
to include the newly obtained evidence, 
and issue an SSOC concerning the issue of 
entitlement to service connection for the 
cause of the veteran's death.  The Board 
asks that the provisions of VCAA and the 
pertinent recently revised provisions of 
the Rating Schedule be detailed in the 
SSOC.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



